Citation Nr: 1216639	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, paranoid reaction, and sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Veteran was scheduled for a Board videoconference hearing in March 2012.  She failed to appear for the hearing without explanation.  She has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed abandoned. 

The Board acknowledges that, with respect to the Veteran's psychiatric claim, the Veteran specifically claimed PTSD, depression, and sleep problems.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In this case, the record also reflects a diagnosis of depression, PTSD, and anxiety reaction.  Accordingly, the claim was been re-characterized as set forth on the title page of this decision.

The Board also notes that the Veteran submitted claims for service connection for a nervous condition which were denied by the RO in January 1983 and again in March 2004.  However, the RO adjudicated the above claim based on direct service connection and did not address whether new and material evidence had been received to reopen the previously denied claim for service connection for a nervous condition.  The Board notes that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  

As such, the Board is required to adjudicate the issue based on whether the claim can be reopened.  As discussed below, the Board will reopen the claim, and given the favorable decision regarding the submission of new and material evidence, there is no reason to remand the claim to the RO for adjudication of the issue of whether new and material evidence has been received.  

The Board herein finds that new and material evidence has been received by VA to permit reopening of the Veteran's previously denied claim for service connection for a nervous disorder which has been re-characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, paranoid reaction, and sleep disorder.  This claim is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder in a January 1983 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.  A March 2004 rating decision confirmed and continued the denial of service connection for a nervous disorder.

2.  Evidence received since the March 2004 rating decision is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, paranoid reaction, and sleep disorder.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as a psychiatric disorder, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419( 1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection for a nervous condition was originally denied by RO action in January 1983, when the RO determined that the claimed disorder was not shown to have been incurred in or aggravated by the Veteran's service.  The Veteran did not submit a timely appeal, thereby rendering final the January 1983 action.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

A claim to reopen the previously denied claim for service connection for a nervous condition followed, and was denied in a March 2004 rating decision.  The RO determined that new and material evidence had not been received by VA to permit reopening the claim.  Upon notice to the Veteran of the March 2004 denial and of her right to appeal, no timely appeal was initiated, which rendered the decision final.  Id. 

In January 2008, the Veteran filed a claim for entitlement to service connection for PTSD related to sexual trauma, depression, and problems sleeping.  Given the finality of the denials of service connection in January 1983 and in March 2004, respectively, the question before the Board is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted prior to and subsequent to those most recent, final denials.  

In this case, the Board notes that the record includes service personnel records initially requested in March 2008, and additional VA medical records dated from March 2004.  The Veteran also submitted statements asserting that her currently diagnosed PTSD and other psychiatric disorders were related to military sexual trauma occurring during service.  

In her January 2008 claim for service connection, the Veteran reported two specific stressors; witnessing six women in a shower with a female drill sergeant; and being raped in the summer of 1977 by a soldier.  She also provided the name of that alleged aggressor, as well as the location the incident occurred.  

The VA treatment records include a diagnosis of and treatment for PTSD, and depression.  A February 2008 VA treatment record indicates that the Veteran's PTSD symptoms were consistent with her reported military sexual trauma and recent experience with domestic violence.  A July 2008 VA treatment record also refers to the Veteran's PTSD in the context of her reported military sexual trauma.  

Presuming its credibility for purposes of this analysis, the Board finds that this evidence is new and material.  Justus, supra.  Specifically, it is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a current diagnosis of PTSD and depression that may be linked to a possible in-service stressor.  Therefore, the claim for service connection for an acquired psychiatric disorder to include PTSD, depression, paranoid reaction, and sleep disorder, must be reopened and re-adjudicated on the merits.




ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, paranoid reaction, and sleep disorder is granted.


REMAND

Following a review of the record, the Board has determined that further development is required.  

As noted above, the Veteran has been diagnosed with various psychiatric disorders including PTSD, depression, and anxiety reaction.  The Board notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran claims that her psychiatric disabilities, particularly her PTSD, are related to military sexual trauma.  In her January 2008 statement she reported two stressors as the basis for her claim for PTSD: 1) being ordered to an extra two weeks of boot camp after reporting witnessing six women in a shower with a female drill sergeant; and 2)being raped by a fellow soldier while stationed at Fort Stewart, Georgia in the summer of 1977.  The Veteran states that she did not seek treatment or report the incident at the time due to her past experience with reporting sexual misconduct and her perception that the military did a poor job handling sexual issues.  The Board notes that the Veteran's service personnel records confirm she was stationed at Fort Stewart from March to September 1977.  The Veteran also provided the name of the alleged aggressor.  

On remand, the AMC/RO should attempt to verify the Veteran's stressors.  In that regard, VA has recognized that in claims for service connection for PTSD based upon an in-service personal assault, Veterans face particular challenges because such incidents are not officially documented.  As such, evidence from other sources may be used to corroborate the Veteran's account of the stressful incident.  38 C.F.R. § 3.304(f).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; ... and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.

Additionally, VA treatment records dated in February and July 2008 appear to relate the Veteran's reported military sexual trauma to her current diagnoses of PTSD and depression.  However, it is unclear if any of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  

Alternatively, in the March 2012 Written Brief Presentation, the Veteran through her representative, asserted that that her current psychiatric disabilities were secondary to her service-connected disabilities, specifically her service-connected headaches.  The Board notes that this recently asserted theory of entitlement to service connection does not constitute a new claim.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

Given the above, a VA psychiatric examination in necessary in order to determine the nature and etiology of any psychiatric diagnoses, including PTSD, that are present during the pendency of the claim.  The examiner should provide an opinion that addresses whether any diagnosed psychiatric disability is at least as likely as not related to an in-service event, including military sexual trauma, is secondary to a service-connected disability, or is otherwise attributable to the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide all required notice regarding establishment of service connection on a secondary basis in response to the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD, depression, paranoid reaction, and sleep disorder, as secondary to a service-connected disability.

2. The AMC/RO should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

3. The AMC/RO should to compile all information, including the Veteran's service personnel records, and the January 2008 statement provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor(s). 	

4. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

5. Regardless of whether an alleged in-service stressor or stressors is verified, the AMC/RO must arrange for the Veteran to be afforded a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD, depression, anxiety reaction, paranoid reaction, and sleep disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.  

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder present during the pendency of the claim, to include PTSD related to military sexual trauma, if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was caused or permanently worsened by service-connected disability.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

6. The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


